UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RODNEY PHOENIX,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :     20-CV-0901 (JMF)
                                                                       :
LMM TRANSPORT, LLC and LUIS RIVERA                                     :    REMAND ORDER
DEJESUS,                                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On February 5, 2020, the Court ordered Defendants to “amend their Notice of Removal

to allege the citizenship of each constituent person or entity comprising the Defendant LLC

(including the state of incorporation and principal place of business of any corporate entity

member).” ECF No. 8, at 2. The Court also warned that, if Defendants failed to do so by the

deadline, “the action [would] be remanded to the Supreme Court of New York, New York

County, without further notice to either party.” Id. Defendants filed an Amended Notice of

Removal on February 12, 2020, but it did not comply with the Court’s order. See ECF No. 11.

“It is well-settled that the party asserting federal jurisdiction bears the burden of establishing

jurisdiction,” and it must prove jurisdiction by a “preponderance of evidence.” Platinum-

Montaur Life Sciences, LLC v. Navidea Biopharmaceuticals, Inc., 943 F.3d 613, 617 (2d Cir.

2019). Defendants have not satisfied their burden.

        Accordingly, the case is hereby REMANDED to the Supreme Court of the State of New

York, New York County. In accordance with 28 U.S.C. § 1147(c), the Clerk of Court is directed
to mail a certified copy of this order of remand to the clerk of the Supreme Court of the State of

New York, New York County, and to close this case.

       SO ORDERED.

Dated: February 24, 2020                             __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                           United States District Judge




                                                 2
